IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00166-CR

CHRISTOPHER MCINTYRE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 66th District Court
                                Hill County, Texas
                              Trial Court No. F257-17


                           MEMORANDUM OPINION


       Appellant, Christopher McIntyre, appeals his conviction of two counts of assault

of a public servant. See TEX. PENAL CODE ANN. § 22.02(b)(1) (2011). Appellant now brings

a motion to dismiss his appeal because, pursuant to a plea bargain in another case, he has

waived his right to appeal in this case.
        Appellant’s motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.2(a); Marsh v. State, 444 S.W.3d 654, 660 (Tex. Crim. App. 2014) (record evidenced a

clear waiver of appeal).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Appeal dismissed
Opinion delivered and filed July 18, 2018
Do not publish
[CR25]




McIntyre v. State                                                                 Page 2